Citation Nr: 0323703	
Decision Date: 09/12/03    Archive Date: 09/23/03

DOCKET NO.  00-24 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel




INTRODUCTION

The veteran served on active duty from November 1941 to 
November 1945.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 2000 decision of the Department 
of Veterans Affairs (VA) Regional Office in Oakland, 
California (RO), which denied the benefit sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The veteran's death certificate indicates that he died in 
January 2000 at the age of 79 years, and that the immediate 
cause of his death was hepatocellular carcinoma.

3.  At the time of the veteran's death in January 2000, 
service-connection was in effect for dermatitis, right leg, 
evaluated as 30 percent disabling; scar, post-operative 
removal bony exostosis, right foot, with arthralgia, 
evaluated as 10 percent disabling; scar, post-operative 
removal bony exostosis, left foot, with arthralgia, evaluated 
as 10 percent disabling; and tenderness, right patella, 
evaluated as noncompensable.

4.  The competent medical evidence indicates that the veteran 
did not undergo a blood transfusion during active duty.


5.  A service-connected disability has not been shown to 
have caused or contributed substantially or materially to 
cause the veteran's death.  

6.  The veteran's fatal hepatocellular carcinoma was not 
present during service or for many years thereafter; it 
was not causally linked to any incident of service; and it 
was not caused or aggravated by a service or service-
connected disability. 


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1310, 5102, 5103, 5103A & 5107 
(West 2002); 38 C.F.R. § 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law prior to the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 38 U.S.C. §§ 5102, 
5103, 5103A, 5107) (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

These new provisions redefine the obligations of VA with 
respect to the duty to assist and include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  In this 
case, the Board finds that VA's duties to the appellant under 
the VCAA have been fulfilled.

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103.  The Board concludes 
that the discussions in the October 2000 statement of the 
case (SOC), the January 2003 Supplemental Statement of the 
Case (SSOC), and correspondence sent to the appellant by the 
RO, adequately informed her of the information and evidence 
needed to substantiate her claims and complied with VA's 
notification requirements.  The SOC and SSOC set forth the 
laws and regulations pertaining to the merits of the 
appellant's claim.  In a September 2002 VCAA letter, the RO 
informed the appellant of the types of evidence that would 
establish entitlement to the benefits sought, and that VA 
would assist her in obtaining government or private medical 
or employment records, provided that she sufficiently 
identified the records sought and submitted releases as 
necessary.  The January 2003 SSOC applied and set forth the 
regulations implementing the VCAA.  In light of the 
foregoing, the Board finds that the appellant was notified 
and aware of the evidence needed to substantiate her claim 
and the avenues through which she might obtain such evidence, 
and of the allocation of responsibilities between herself and 
VA in obtaining such evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. § 
5103A.  In correspondence received in June 2000, the 
appellant asserted that the veteran's service medical records 
had been lost in the 1973 fire at the National Personnel 
Records Center (NPRC).  March 1996 correspondence from the 
NPRC suggests that it was the veteran's personnel records 
that were unavailable.  In fact, the claims file contains the 
veteran's service medical records as well as post-service 
medical records.  In addition, as noted above, the RO 
contacted the appellant by letter September 2002 and informed 
her of the evidence currently of record, the additional 
information or evidence it needed from her, and how VA would 
assist her obtain additional evidence.  

As to any duty to obtain a medical opinion addressing the 
question of whether the veteran's hepatocellular carcinoma or 
hepatitis C began during or are causally linked to a service 
or service-connected disability, the Board notes that, in the 
case of a claim for disability compensation, the assistance 
provided to the claimant shall include providing a medical 
examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See section 3 of the VCAA (codified 
as amended at 38 U.S.C. § 5103A(d) (West Supp. 2001)); 66 
Fed. Reg. at 45,626-45,627, 45,631 (codified as amended at 38 
C.F.R. § 3.159(c)(4)).

In the instant case, VA obtained a medical nexus opinion in 
December 2001.  The appellant has not indicated there is 
additional medical evidence available to substantiate her 
claim.  Under these circumstances, there is no duty to 
provide a medical opinion with regard to the claim on appeal.  
Id.; see also Wells v. Principi, No. 02-7404 (Fed. Cir. April 
29, 2003).  

Factual Background 

The appellant has made contentions in various letters.  She 
asserts that during in-service foot surgery, the veteran was 
given a transfusion of blood tainted with hepatitis C.  She 
contends that this hepatitis C later caused his terminal 
hepatocellular carcinoma.  

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

The veteran's death certificate indicates that he died in 
January 2000 at the age of 79 years, and that the immediate 
cause of his death was hepatocellular carcinoma.  

At the time of the veteran's death in January 2000, service-
connection was in effect for dermatitis, right leg, evaluated 
as 30 percent disabling; scar, post-operative removal bony 
exostosis, right foot, with arthralgia, evaluated as 10 
percent disabling; scar, post-operative removal bony 
exostosis, left foot, with arthralgia, evaluated as 10 
percent disabling; and tenderness, right patella, evaluated 
as noncompensable.

The veteran's service medical records show that in August 
1945, he underwent surgical removal of bony exostosis, 
bilateral, base of the first metatarsal.  He was under spinal 
anesthesia.  There is no indication that the veteran was 
provided a blood transfusion at this time or any other time 
during active duty.  The veteran's service medical records 
are negative for complaints, symptoms, findings or diagnoses 
relating to liver disease, to include hepatocellular 
carcinoma.  

A February 1997 VA outpatient progress note indicates that 
the veteran was positive for hepatitis C.  The progress note 
states that the veteran received a transfusion year 33 years 
earlier during surgical treatment of a bleeding ulcer.  

In an October 2000 statement, a VA physician stated that it 
was well documented in medical literature that hepatocellular 
carcinoma could occur as a late effect of hepatitis C 
infection.  

In a November 2000 statement, D.P., MD stated that the 
veteran was under his care for hepatocellular carcinoma.  He 
said that this was almost undoubtedly due to hepatitis C 
infection which he contracted while he was in the service.  

In a November 2000 statement, R.B.T., MD stated that the 
veteran had been a patient of his since 1992.  His records 
revealed that the veteran's hepatitis C was diagnosed by 
March 1997, at which time it was thought to be a chronic old 
exposure.  Dr. T. stated that he believed that the veteran 
was diagnosed with hepatocellular carcinoma in June 1999.  He 
said that it was reasonable to presume that the 
hepatocellular carcinoma had its etiology in the hepatitis C.  
He said that he had discussed this case with the veteran's 
oncologist, Dr. P., who concurred.  

Pursuant to a request from the RO, a VA physician reviewed 
the evidence in the veteran's claims file to determine 
whether the veteran was given a blood transfusion during 
active service.  The service medical records were noted to 
show that the veteran underwent a tonsillectomy and bilateral 
foot surgery while on active duty.  If the service medical 
records did not show a record of a transfusion during 
service, the VA physician was asked to comment as to the 
likelihood of a transfusion being performed with either 
surgery of record in the service medical records.  The 
physician observed that the veteran's service medical records 
were not destroyed by a fire but were on file and that they 
showed the removal of bony exostosis at the base of the first 
metatarsal, bilaterally, under spinal anesthesia in August 
1945.  It was noted that the operative report and all other 
service medical records were negative for transfusion during 
active duty, that a gastroenterology consult in February 1997 
indicated that hepatitis C was diagnosed in 1996, and that 
the veteran's past history revealed transfusions 33 years 
earlier (i.e., 1964) for bleeding ulcers.  The VA physician 
concluded that the above infusions for bleeding ulcers were 
given 19 years post discharge.  

The veteran also submitted a newspaper article detailing a 
hepatitis C outbreak at a hospital due to the reuse of 
needles.

Legal Analysis

Under the relevant law, to establish service connection for 
the cause of the veteran's death, the evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
For a service-connected disability to be the cause of death, 
it must singly or with some other condition be the immediate 
or underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 
3.310, 3.312.

After a careful review of the record, the Board concludes 
that the preponderance of the evidence is against the 
appellant's claim of service connection for the cause of the 
veteran's death. 

The veteran's service medical records are negative for 
complaints, symptoms, findings or diagnoses pertaining to 
liver disease, to include hepatitis C or hepatocellular 
carcinoma.  The post-service medical records show that his 
terminal hepatocellular carcinoma was not apparent until 
1997, more than 50 years after service.  There is no medical 
evidence of record that suggests that the veteran's fatal 
liver disease was caused or aggravated by any of his service-
connected disabilities and it is not contended otherwise.  
The thrust of the appellant's claim is that her husband 
developed hepatitis C as the result of an in-service blood 
transfusion, which eventually caused or materially 
contributed to his fatal hepatocellular carcinoma.  

An October 2000 VA medical statement suggests a generic 
relationship between hepatitis C and hepatocellular carcinoma 
but it does not address the specific facts of the veteran's 
case.  There is also a newspaper article suggesting such a 
generic relationship but, aside from the fact that it was not 
written by a medical professional, it also does not address 
the specific facts of the veteran's case.  As a general rule, 
generic medical literature which does not apply medical 
principles regarding causation or etiology to the facts of an 
individual case does not provide competent evidence to 
satisfy the nexus element for an award of service connection. 
See Libertine v. Brown, 9 Vet. App. 521, 523 (1996); 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Sacks v. 
West, 11 Vet. App. 314 (1998).  The decision in the case of 
Wallin v. West, 11 Vet. App. 509 (1998), suggests that 
medical treatise information may be regarded as competent 
evidence where, "standing alone, [it] discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least plausible 
causality based upon objective facts rather than an 
unsubstantiated lay medical opinion."  That exception does 
not benefit the veteran in the present case since the 
question at hand is not whether there is a causal 
relationship between liver cancer and hepatitis C but rather 
whether either disability can be linked to an in-service 
blood transfusion.  In this case the medical evidence fails 
to show that the veteran received a blood transfusion while 
on active duty.  The only competent evidence that includes a 
review of the veteran's service medical records includes an 
opinion that there is no indication of a blood transfusion 
during service.

The November 2000 private medical statement from Dr. D.P. is 
to the effect that the veteran's developed hepatitis C as the 
result of an in-service blood transfusion, which eventually 
caused or materially contributed to his fatal hepatocellular 
carcinoma.  However, there is no indication that this opinion 
was based on a review of the veteran's complete medical 
records, to include the service medical records, which are 
negative for a blood transfusion, or the 1997 VA outpatient 
progress note referring to a 1964 blood transfusion, which 
was approximately 19 years after service.  Indeed, the 
opinion appears to be based on the appellant's own history 
that her husband received a blood transfusion while on active 
duty, which is not supported by the historical record.  Thus, 
the opinion is not probative or material to the etiology of 
the veteran's hepatitis C or hepatocellular carcinoma as it 
is based on an inaccurate factual background.  See Reonal v. 
Brown, 5 Vet. App. 458, 460-461 (1993); Elkins v. Brown, 5 
Vet. App. 474 (1993).  The Board further finds that the 
contemporaneously recorded service medical records are far 
more probative to the  question of whether the veteran had a 
blood transfusion during service than statements made by the 
appellant concerning an alleged event that purportedly took 
place more than 50 years ago.  

In another November 2000 medical statement, Dr. T merely 
opines that it is reasonable to presume that the veteran's 
liver cancer, diagnosed in the later 1990s, was due to 
hepatitis C, but such a relationship is not in dispute.  The 
central question here is whether the veteran's hepatitis C or 
fatal liver cancer began during or are causally linked to any 
incident of service, to include an alleged blood transfusion.  
Dr. T's statement is not probative to this question.  
Moreover, as with the statement from Dr. P, there is no 
indication that all of the relevant medical records, to 
include the service medical records, had been reviewed. 
 
By contrast, the Board finds that the evidence against the 
veteran having received hepatitis C in service to be quite 
probative.  The service medical records, including those 
pertaining to the veteran's foot surgery, are negative for 
any indication of a blood transfusion.  By their nature, the 
Board finds that the service medical records are very 
material to the appellant's claim.  The December 2001 VA 
opinion concludes that the veteran underwent no blood 
transfusion while on active duty.  The Board finds that this 
has significant probative weight, as it was based on a review 
of the veteran's claims file, including the service medical 
records and the November 2000 medical statements noted above.  
In addition, the 1997 VA outpatient progress note indicates 
that the veteran's had a blood transfusion 19 years post-
service.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

